Citation Nr: 9901458	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  98-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
Air Force from August 1942 to September 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a February 1998 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veterans death caused by tobacco use in service or secondary 
to nicotine dependence acquired in service.


REMAND

The appellant contends that the veteran began smoking 
cigarettes and became nicotine dependent during service, and 
that the veterans smoking caused his death due to metastatic 
lung cancer. 

The veteran died on September [redacted], 1985.  The death 
certificate identified the immediate cause of death as 
metastatic lung carcinoma.  His only adjudicated service 
connected disability was hearing loss.  Lung cancer was first 
shown decades after service and currently there is no competent 
evidence linking the veterans lung cancer to smoking in service 
or to any service related nicotine dependence. 

The record contains a few VA medical records pertaining to 
the veterans lung cancer submitted by the appellant, his 
widow.  These include a VA therapeutic radiology report from 
June 1985, indicating that the veteran had been diagnosed 
with large cell carcinoma of the lung, metastatic to the 
skeleton, two months earlier. According to another record 
dated in July 1985, the veteran was provided with a walker.  
The examiner indicated that the veteran had terminal lung 
cancer, a history of dyspepsia secondary to obstipation, 
bronchitis, and tobacco and alcohol
abuse.  An undated VA medical history report, received in 
November 1997, indicates that the veteran smoked one-to-two 
packs per day for 40 years.  Additionally, a VA Medical 
Record Problem List indicates, in pertinent part, that the 
veteran had metastatic bone cancer, with an approximate date 
of onset in 1985, and that he had tobacco abuse, with an 
approximate date of onset in the 1930s.  

The above VA medical records do not appear to be complete 
inasmuch as at least some suggest that they were prepared 
during a period of hospitalization.  Clearly, complete in-
patient records are not on file.  Inasmuch as additional VA 
records might provide a link between the veterans lung 
cancer and service, including any service-related nicotine 
dependence, the complete records must be obtained.  

The Board recognizes that the question of service connection 
for disability related to tobacco use in service has been the 
subject of opinions of VAs General Counsel. The most recent 
such opinion is VAOPGCPREC 19-97 (May 13, 1997) which sets 
forth certain guidelines for considering service connection 
based on tobacco use. The Board also observes that in a May 
5, 1997, memorandum, VAs Under Secretary for Health 
indicated that nicotine dependence may be considered a 
disease for VA compensation purposes. VAs General Counsel 
has stated that the determination as to whether a veteran is 
dependent on nicotine is a medical question. VAOPGCPREC 19- 
97 (May 13, 1997). Further, in a July 24, 1997, memorandum, 
VAs Under Secretary for Benefits set forth additional 
guidance for the adjudication of claims involving the use of 
tobacco products while on active duty. USB Letter 20-97-14 
(July 24, 1997).  Included in this memorandum was discussion 
of additional development to be accomplished upon receipt of 
a well-grounded claim.

Accordingly, the case is remanded for the following:

1.  The appellant should be asked to 
submit or identify any additional 
competent (i.e., medical) evidence 
tending to show that the veteran had 
service related nicotine dependence or 
addiction and that the service-related 
nicotine dependence or addiction caused 
his lung cancer.  The RO should obtain 
any evidence identified. 

2.  The RO should obtain the veterans 
complete VA medical records from 1980 
until his death in September 1985, 
including the terminal records from the 
Olin Teague VA facility where he died.  

3.  Thereafter, the RO should review the 
record to determine whether the claim is 
well grounded, i.e., supported by 
competent evidence.  If, and only if, the 
claim is well grounded,  any additional 
development specified in relevant 
guidelines should be accomplished and the 
case should then be referred for an 
opinion by a specialist in oncology or 
pulmonary diseases or other appropriate 
specialist.  The claims folder must be 
made available to the physician, who 
should be asked whether the evidence 
shows that the veteran was dependent on 
nicotine; if, so, whether such dependence 
was acquired in service and resulted in 
the continued use of tobacco products 
after service; and whether any service 
acquired nicotine dependence was the 
proximate cause of the lung cancer that 
resulted in the veterans death.  

4. If the benefit sought remains denied 
after any necessary re-adjudication, the 
RO should issue a supplemental statement 
of the case, with opportunity to respond.  
The case should then be returned to the 
Board.  The appellant need take no action 
unless notified.  


This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
